Citation Nr: 1517519	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right hip bursitis with knee pain.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right hip bursitis with knee pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1988 to August 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran submitted medical research regarding the issues on appeal with her May 2013 substantive appeal after the RO issued a March 2013 statement of the case.  Although this research constitutes additional evidence subject to 38 C.F.R. 
§ 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case as the substantive appeal was filed in May 2013.

The Veteran's Virtual VA claims file includes records from the Anchorage VA Medical Center (VAMC) and Fairbanks Community Based Outpatient Clinic (CBOC) for treatment from December 2002 to October 2012; however, the RO considered these treatment records in the March 2013 statement of the case.  The Veterans Benefits Management System only includes the representative's informal hearing presentation.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain private medical records.  VA treatment records in Virtual VA indicate that the Veteran has been referred out of the VA healthcare system for physical therapy through a private vendor.  A March 2012 letter informed the Veteran of her authorization to seek physical therapy, and included a list of private vendors.  The Anchorage VAMC treatment records indicate that these private physical therapy reports were scanned into VA treatment records via the VistA system in March 2012 and May 2012.  In the past, the Veteran has sought treatment through Willow Physical Therapy for her service-connected bursitis of the hips, and the RO obtained those treatment records when developing her April 2003 claim for increased evaluation.  However, there has been no attempt to obtain more recent treatment records in conjunction with her April 2012 claim for increased evaluation.  

Additionally, VA treatment records indicate that a March 2012 private pain management treatment record and an April 2012 MRI were scanned into the VA treatment records via the VistA system.  The March 2012 treatment notes make clear that the pain management and physical therapy are for the Veteran's service-connected bursitis of the hips, and a March 2012 letter indicates that the April 2012 MRI was of the lumbar spine.  The Veteran used a non-VA emergency room in September 2012, and the VistA scanning note indicates that there is an associated radiology report; however, there is no indication what condition the Veteran was seeking treatment for at that private emergency room.  Remand is required for the obtaining the March 2012 pain management note, April 2012 MRI, as well as the March 2012 and May 2012 physical therapy treatment notes as they are related to the issues on appeal.  

Remand is also required to obtain an adequate examination and opinion regarding the back disorder.  A VA examination was conducted in September 2012.  That examiner opined that it was less than likely that the current symptoms of low back pain are unrelated to a single lower back strain in-service in September 1991.  However, the service treatment records actually reflect that the Veteran sought treatment for upper back pain in February 1991, and that this pain was assessed as a pulled muscle.  This is in addition to the September 1991 lower back strain documented in the service treatment records.  Moreover, the VA examiner supported this opinion by citing the Veteran's symptoms as consistent with her age.  But the examiner did not note that a January 2000 VA x-ray showed pseudoarthrosis between the lumbosacral spinal segment and the sacral ala, which was 12 years prior.  Moreover, the Veteran has now submitted evidence and argument that her back disorder is due to, or aggravated by, her service-connected hip bursitis.  Therefore, remand is further required for a new VA examination and opinion.  

Remand is required regarding the increased evaluation claim to obtain a current examination and to fully assess the associated right knee pain.  The Veteran's May 2013 substantive appeal indicates that she uses a cane and knee brace due of her service connected hip bursitis with knee pain.  The September 2012 VA examination report indicated that she used no assistive devices such as braces, canes, crutches, walkers, or wheelchairs.  This represents an increase in the severity of her condition since the September 2012 VA examination.  Therefore, a more current VA examination is also required for the issue of increased evaluation.  Additionally, although the 2012 VA examiner found that the right knee pain was due to an unrelated disorder, the examiner did not address whether the hip bursitis aggravated that unrelated knee disorder, to include as due to gait difficulties.  

While on remand, any outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any physical therapy, pain management, radiological imaging such as MRIs or bone scans, and emergency room treatment in 2012.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

2.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Anchorage VAMC and Fairbanks CBOC for treatment since October 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After obtaining any outstanding VA and private treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her low back disorder.  The paper and electronic claims file should be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back disorder is related to her service.  Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back disorder is caused or aggravated by her service-connected right hip bursitis with right knee pain, to include as due to gait difficulty.

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

Specifically, the examiner should consider the following:  the February 1991 in-service treatment for upper back pain assessed as a pulled muscle; the September 1991 treatment for lower back pain assessed as a strain; the January 2000 VA x-ray showing pseudoarthrosis between the lumbosacral spinal segment and the sacral ala; the November 2011 pelvic x-ray showing the S-1 vertebra as transitional in nature; the February 2012 MRI showing discogenic degeneration at the L-5 level; the September 2012 VA examination report; and the medical articles cited by the Veteran in her May 2013 substantive appeal.  The examiner must note such consideration.

4.  After obtaining any outstanding VA and private treatment records, schedule the Veteran for a VA examination to determine the current severity and manifestations of her service-connected bursitis of the right hip with knee pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  The paper and electronic claims file should be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  

The examiner should comment on the severity of the Veteran's right hip bursitis and report all signs and symptoms necessary for rating the disorders.  In particular, he or she should indicate whether there is malunion of the right femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the right femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  
The examiner should also provide the range of motion in degrees and indicate whether there is any form of ankylosis of the right hip.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

Next, the examiner must provide the following opinions:  1) is it at least as likely as not (50 percent or higher probability) that the Veteran's right hip bursitis caused any right knee disability, to include as due to any gait difficulties; and 2) is it at least as likely as not (50 percent or higher probability) that the right hip bursitis aggravates any right knee disability, to include as due to gait difficulty.  Supporting explanations must be provided for both opinions.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

